
	
		I
		112th CONGRESS
		1st Session
		H. R. 1782
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement the recommendations of the report of the
		  Government Accountability Office entitled Opportunities to Reduce
		  Potential Duplication in Government Programs, Save Tax Dollars, and Enhance
		  Revenue.
	
	
		1.Implementation of GAO report
			 to reduce duplication in Government programsNotwithstanding any other provision of law,
			 not later than 150 days after the date of enactment of this Act, the Director
			 of the Office of Management and Budget shall coordinate with the heads of the
			 relevant department and agencies to—
			(1)use available
			 administrative authority to eliminate, consolidate, or streamline Government
			 programs and agencies with duplicative and overlapping missions identified in
			 the March 2011 Government Accountability Office report to Congress entitled
			 Opportunities to Reduce Potential Duplication in Government Programs,
			 Save Tax Dollars, and Enhance Revenue (GAO–11–318SP) and apply the
			 savings towards deficit reduction;
			(2)identify and
			 report to Congress any legislative changes required to further eliminate,
			 consolidate, or streamline Government programs and agencies with duplicative
			 and overlapping missions identified in the March 2011 Government Accountability
			 Office report to Congress entitled Opportunities to Reduce Potential
			 Duplication in Government Programs, Save Tax Dollars, and Enhance
			 Revenue (GAO–11-318SP);
			(3)determine the
			 total cost savings that shall result to each agency, office, and department
			 from the actions described in subsection (1); and
			(4)rescind from the
			 appropriate accounts the amount greater of—
				(A)$5,000,000,000;
			 or
				(B)the total amount
			 of cost savings estimated by paragraph (3).
				
